DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 04/06/2022. Claims 2, 3-7 and 9 have been amended. Claims 15-30 have been canceled and claims 31-47 have been newly added.

Response to Arguments
Applicant's arguments/remarks filled on 04/06/2022, with respect to the claims 1 and 7 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 7, 33 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, 33 and 45, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “switching from a receiving mode to a transmitting mode during a first turnaround symbol in a slot in order to transmit a first negative acknowledgement signal (NACK) in a NACK feedback symbol after the one or more receiving slots, wherein the first turnaround symbol comes one symbol before the NACK feedback symbol; transmitting to the second device the first NACK in the NACK feedback symbol in the slot after an end of the one or more receiving slots in response to determining that the first data packet is received incorrectly, switching from the transmitting mode back to the receiving mode during a second turnaround symbol in the slot, wherein the second turnaround symbol comes one symbol after the NACK feedback symbol; and receiving a second packet in the slot from a third device during the receiving mode.” 
	The first closest prior art, Gao et al. (US Patent No.: 7,995,462 B2) discloses a method supports scalable and reliable multicast in a wireless network with a large bandwidth-delay product. In this method, acknowledgement packets from different receivers experiencing the same number of data packets lost are assigned the same time slots. This method can be combined with other loss recovery techniques, such as forward error correction (FEC) recovery, proactive protection, feedback suppression and collision detection. Scalability is achieved as bandwidth usage relates only to the number of packets transmitted, rather than the number of receivers. 
	The second closest prior art, Wang et al. (US Pub. No.: 2018/0254877 A1) discloses aspects described herein relate to communicating feedback in wireless communications. A user equipment (UE) can receive, in a downlink portion of a slot, data communications from a base station, where the data communications comprise multiple code blocks received in one or more downlink symbols. The UE can generate one or more feedback bits to provide feedback for the multiple code blocks. The UE can transmit, to the base station and in an uplink portion of the slot, an indication of the one or more feedback bits 
	The third closest prior art, Love et al. (US Pub. No.: 2005/0138671 A1) discloses an apparatus and method for adaptive broadcast transmission. A broadcast transmission can be received. Insufficiency of a broadcast channel quality can be determined. A negative acknowledgement signal can be sent on a common uplink channel in response to determining the broadcast channel quality is insufficient. The negative acknowledgement signal can be received on the common uplink channel at another location, the negative acknowledgement signal indicating broadcast channel quality is insufficient. The broadcast channel quality can be adjusted in response to receiving the negative acknowledgement signal.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1, 3-14, 31-47 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465